1                                                            THE HONORABLE MARY JO HESTON
                                                             Hearing Date: March 24, 2020 @ 1:00 pm
2
                                                                              Location: Tacoma, WA
3                                                                     Response Date: March 17, 2020

4

5
                            UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF WASHINGTON (TACOMA)
6
     In re:                                              §      Chapter 13
7                                                        §
     Michael Floyd Sanders,                              §      Case No. 20-40150-MJH
8
                                                         §
9    Debtor.                                             §

10             OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
11
              Quicken Loans Inc. (the “Creditor”), by its attorneys, Weinstein & Riley, P.S., hereby
12
     objects to the Chapter 13 Plan proposed by the Debtor, Michael Floyd Sanders (the “Debtor”).
13
              1.     Debtor filed a petition for relief under Chapter 13 of Title 11 of the United
14

15   States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) on January 18, 2020. See

16   Docket No. 1.
17
              2.     On June 24, 2017, Debtor and non-filing Co-Debtor, Beverly M. Sanders,
18
     borrowed the sum of $359,793.00, from the Creditor pursuant to a Note. A copy of the Note is
19
     attached as Exhibit A.
20

21            3.     On June 24, 2017, Debtor and non-filing Co-Debtor executed a Deed of Trust (the

22   “Deed of Trust”) granting Mortgage Electronic Registration Systems, Inc., as nominee for the
23
     Creditor, a security interest in real property located at 16621 94th Avenue Ct. E, Puyallup, WA
24
     98375 (the “Property”). The Deed of Trust was recorded on July 3, 2017, in Pierce County
25
     Washington. A copy of the Deed of Trust is attached as Exhibit B.
26

27   OBJECTION TO CONFIRMATION - 1                                                 Nikole Montufar
                                                                            Weinstein & Riley, P.S.
28
                                                                     2001 Western Avenue, Suite 400
                                                                                 Seattle, WA 98121
                                                                             Phone: (206) 269 3490
1           4.      On January 23, 2020, the Deed of Trust was assigned to Creditor, pursuant to
2
     an Assignment of Mortgage. A copy of the Assignment of Mortgage is attached as Exhibit
3
     C.
4
            5.      On January 31, 2020, the Creditor filed a secured proof of claim, with respect to
5

6    the Property, in the amount of $345,161.52. See Claims Register, Claim 4-1. This amount

7    includes pre-petition arrears in the amount of $2,728.60. Id.
8
            6.      On January 18, 2020, Debtor filed the Chapter 13 Plan (the “Plan”). See Docket
9
     No. 2. The Plan proposes to make ongoing monthly payments of $2,381.00 directly to the
10
     Creditor, but the Plan does not provide for the curing of the pre-petition arrears. Id.
11

12          7.      Creditor objects to confirmation of the Plan on the grounds that it does not

13   provide for repayment of pre-petition arrears to cure the default on Creditor’s secured claim
14
     pursuant to 11 USC §1322(b)(5) of the United States Bankruptcy Code. The Plan should be
15
     amended to include the proper amount of pre-petition arrears in an amount consistent with
16
     Creditor’s filed secured proof of claim.
17

18          WHEREFORE, Quicken Loans Inc., respectfully requests that this Honorable Court

19   deny confirmation of the Debtor’s Chapter 13 Plan and for such other relief as the Court may
20
     deem just and proper.
21

22   Dated: February 21, 2020                      Respectfully Submitted,

23                                                 WEINSTEIN & RILEY, P.S.
24
                                                   By:/s/ _ Nikole Montufar ___________
25                                                 Nikole Montufar (Bar No. 55028)
                                                   WEINSTEIN & RILEY, P.S.
26

27   OBJECTION TO CONFIRMATION - 2                                                 Nikole Montufar
                                                                            Weinstein & Riley, P.S.
28
                                                                     2001 Western Avenue, Suite 400
                                                                                 Seattle, WA 98121
                                                                             Phone: (206) 269 3490
1                                    2001 Western Ave., Suite 400
                                     Seattle, WA 98121
2
                                     Phone: 206-438-1029
3                                    NikoleM@w-legal.com
                                     Attorneys for Quicken Loans Inc.
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   OBJECTION TO CONFIRMATION - 3                                 Nikole Montufar
                                                            Weinstein & Riley, P.S.
28
                                                     2001 Western Avenue, Suite 400
                                                                 Seattle, WA 98121
                                                             Phone: (206) 269 3490
1                                    CERTIFICATE OF SERVICE
2
             I hereby certify that a true and correct copy of the Objection to Confirmation of Debtor’s
3    Chapter 13 Plan was served on the following parties by electronic service via the Court’s ECF
     filing system or by first-class mail on February 21, 2020:
4
     Trustee via E-Filing                              Debtor’s Counsel via E-Filing
5
     Michael G. Malaier                                Ellen Ann Brown
6    ecfcomputer@chapter13tacoma.org                   stopdebt@gmail.com

7    U.S. Trustee via E-Filing
     United States Trustee
8
     USTPRegion18.SE.ECF@usdoj.gov
9
     Debtor via First-Class Mail
10   Michael Floyd Sanders
     16621 94th Ave Ct E
11
     Puyallup, WA 98375
12

13

14

15

16                                                        /s/ Maggie Koo ____________
                                                          Maggie Koo
17                                                        Legal Assistant to Nikole Montufar,
                                                          Attorney for Quicken Loans Inc.
18
                                                          WEINSTEIN & RILEY, P.S.
19                                                        2001 Western Ave., Suite 400
                                                          Seattle, WA 98121
20

21

22

23

24

25

26

27   OBJECTION TO CONFIRMATION - 4                                                Nikole Montufar
                                                                           Weinstein & Riley, P.S.
28
                                                                    2001 Western Avenue, Suite 400
                                                                                Seattle, WA 98121
                                                                            Phone: (206) 269 3490
